GUNTHER, Judge.
The State appeals a downward departure from the guidelines sentence. We affirm the conviction but reverse the sentence.
Appellee’s scoresheet recommended a sentence of 12 to 17 years’ incarceration. The trial court departed from the sentencing guidelines and sentenced appellee to five years’ incarceration followed by a period of probation. Rather than supplement the sentence with written reasons for departure, the trial court chose to embody its reasons for departure in the sentencing hearing transcripts. This procedure, however, was expressly rejected by the supreme court in State v. Jackson, 478 So.2d 1054 (Fla.1985). See also Boynton v. State, 473 So.2d 703 (Fla. 4th DCA), approved, 478 So.2d 351 (Fla.1985), cert. denied, - U.S. -, 106 S.Ct. 1232, 89 L.Ed.2d 341 (1986).
Accordingly, we vacate the sentence and remand the cause for resentencing in accordance with the dictates of Jackson and Boynton.
HERSEY, C.J., concurs.
WALDEN, J., dissents without opinion.